Citation Nr: 0939302	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, secondary to sinusitis.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to March 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  This case has subsequently been transferred to 
the Albuquerque, New Mexico RO.  A hearing was held before 
the undersigned at the RO in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends, in substance, that service connection 
is warranted for obstructive sleep apnea, to include as 
secondary to sinusitis.  The Board notes that the Veteran was 
granted service connection for chronic upper respiratory 
infections and sinusitis in a November 2003 rating decision.  

At the December 2008 Board hearing, the Veteran testified 
that he was first diagnosed with obstructive sleep apnea in 
2005 by his private doctor and was referred to a sleep 
center.  In 2006, the Veteran underwent testing at the sleep 
center and tested positive for sleep apnea. The Veteran 
stated he had symptoms of sleep apnea since he was in service 
but was never treated because he did not know what it was.  
The Veteran testified he was treated by a VA doctor but was 
not given an opinion whether the onset of his current sleep 
apnea was during service.  

The service treatment records are absent of any treatment or 
complaint of sleep apnea.  In addition, according to the 
Veteran's post service records, while the Veteran was treated 
for chronic upper respiratory infection and sinusitis at the 
VA, there are no records indicating he was treated for 
obstructive sleep apnea prior to January 2008.  See VA 
treatment records, August 2003 to March 2008.  

In July 2007, the Veteran was tested at the El Paso Sleep 
Center and was diagnosed with mild sleep apnea.  As a result, 
it was recommended that he use a nasal continuous positive 
airway pressure (NCPAP) during his hours of sleep.  See El 
Paso Sleep Center treatment record, dated July 2007. 

In January 2008, the VA examiner noted the Veteran was 
treated for sinusitis since service and noticed "he would 
stop breathing on several occasions while asleep."   The VA 
examiner stated that an opinion as to whether the Veteran's 
sleep apnea was secondary to sinusitis and/or related to 
service could not be given without resorting to mere 
speculation.  The VA examiner stated "[a]lthough the 
[V]eteran has nasal obstruction secondary to chronic 
rhinosinusitis and deviated septum as possible cause of sleep 
apnea, he has also the classic presentation of sleep apnea: 
obese, short neck and full upper airway.  Obesity is also one 
of the causes of obstructive sleep apnea."  See VA 
examination, dated January 2008.

Nevertheless, the Board finds further development is needed 
based on the Veteran's testimony at the December 2008 
hearing.  Accordingly, the case is REMANDED to the AMC for 
the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports.  Specifically, the Veteran stated 
at the December 2008 Board hearing he was 
scheduled for additional treatment at a VA 
facility.  The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the Veteran.  In addition, the Veteran 
should be requested to submit any private 
and VA treatment records he has in his 
possession.

2.	The AMC should then re-adjudicate the issue 
of entitlement to service connection for 
obstructive sleep apnea, secondary to 
sinusitis.  If the benefit sought is not 
granted, the appellant should be furnished 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


